Citation Nr: 1607088	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.
 
2.  Entitlement to service connection for a right ankle condition, to include a chronic condition to account for right ankle pain, to include as secondary to a service-connected disability.
 
3.  Entitlement to service connection for a right foot condition, to include degenerative arthritis of the right foot, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1984. She had subsequent service in the Maryland Army National Guard and the North Carolina Army National Guard. Following her Army National Guard Service, she had service in the Army Reserves as a Noncommissioned Officer (NCO), and was discharged from this obligation in October 2006.

This matter comes to the Board of Veterans' Appeals  (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was provided hearings before a Decision Review Officer (DRO) and the Board in November 2008 and August 2010, respectively.  Transcripts of these hearings have been associated with the record. 

This case was previously before the Board in November 2010 and July 2014 when it was remanded for additional development.  The July 2014 Remand included a service connection claim for depression, which was granted in a subsequent July 2015 rating decision.  As a result, that issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right ankle and a right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in July 2014. 

With respect to the Veteran's service connection claim for diabetes, the Board's remand instructed the RO to: (1) take appropriate steps to obtain all of the Veteran's service treatment records and service personnel records; (2) take appropriate steps to obtain any medical records from Fort Benning and Fort Meade during a specific time period; (3) take appropriate steps to obtain social security records; (4) contact the Veteran requesting that she provide sufficient information to authorize and enable VA to obtain any addition evidence pertinent to the claim, to include private treatment; (5) describe any records that were unable to be obtained; and (6) readjudicate the claim.

A review of the record indicates that VA complied with the Remand directives pursuant to obtaining service treatment records, service personnel records, and additional treatment records.  Available social security records were obtained and associated with the file.  VA sent October 2014 and March 2015 letters to the Veteran requesting authorization to obtain any additional treatment records.  The RO readjudicated the claim in a July 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a July 2006 letter, prior to the rating decision now on appeal, and additional notice letters throughout the appeals period.  As such, VA has complied with its duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated all available service treatment records,  identified private treatment records, personnel records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration  records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board recognizes that the Veteran has not been afforded an examination to determine the etiology of her diabetes.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, although the first McLendon element appears to be satisfied as the treatment records show a current diagnosis of diabetes, there is no competent and credible evidence of record establishing that an event, injury, or disease affecting the Veteran's metabolic system, or any other relevant event occurred during her period of active duty service.  Service treatment records do not indicate treatment for diabetes.  As will be discussed later, the earliest credible  indication of diabetes in the medical record is 2003, stemming from the Veteran's self-reported history at a July 20, 2006 North Carolina Department of Health and Human Services disability determination examination.  Medical evidence of record does not provide a diagnosis of diabetes until 2005.  In addition, the Veteran specifically denied any history of history of high or low blood sugar or sugar or protein in urine in a September 2002 report of medical history.  For this reason, and as she is not otherwise competent to testify with respect to complex medical issues such as diabetes mellitus, the Board concludes that the second and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the Veteran's service connection claim has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further finds that the Veteran and her representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during her Board hearing, the Veteran and her representative related in great detail why they believed she was entitled to service connection for diabetes.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to her claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488   (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and her representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Service Connection 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as diabetes mellitus, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6 , 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA. See Smith, 24 Vet. App. at 45.

As previously discussed, there is no competent and credible evidence of record establishing that an event, injury, or disease occurred during the Veteran's period of active duty service that would be related to the Veteran's currently diagnosed diabetes mellitus, type II.  As a result, the Board has determined that a VA examination for this condition are not warranted.
 
The Board notes that the Veteran has a current diagnosis of diabetes mellitus, type II.  Treatment records indicate that the Veteran is currently treated for diabetes.  However, service treatment records are negative for a diagnosis of or treatment for diabetes or any other related symptoms.  As there is no such in-service event or occurrence, there can be no nexus between the Veteran's currently diagnosed diabetes mellitus, type II, and her active military service.  While the Board notes that diabetes is a "chronic" condition under the language of 38 C.F.R. §§ 3.307(a), 3.309(a), there is no evidence that the Veteran's diabetes onset within a year of discharge of service.  There is also no evidence of a continuity of symptomatology with respect to the Veteran's diabetes.

While the Veteran has alleged at her August 2010 Travel Board hearing that she was first diagnosed with diabetes, or at the very least a diagnosis of diabetes was suggested, at Aberdeen Proving Ground at Fort Lee in approximately 1982, no such records are available.  In addition, there is no record of a diagnosis of diabetes until at least 2003, which is based off of the Veteran's self-reported medical history at a July 20, 2006 North Carolina Department of Health and Human Services disability determination examination.  The record also contains March 2002 and September 2002 Reports of Medical History in which the Veteran denied any history of high or low blood sugar, or sugar or protein in urine.  Finally, a September 30, 2002 Internal Medicaine Physical Examination did not document a history of diabetes or a current diagnosis of diabetes.   The first actual diagnosis of diabetes of record appears to be a March 2005 Physical Profile.  Thus, the more contemporaneous and credible evidence of record contradicts the Veteran's assertion that she was first diagnosed with, or had symptoms of, diabetes in 1982.  Rather, the evidence suggests that the Veteran was first diagnosed with diabetes at some point between 2003 and 2005.

Here, the available medical evidence does not establish a direct connection between the Veteran's diabetes mellitus and the Veteran's active military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

Having reviewed the record, the Board finds that service connection is not warranted for diabetes mellitus, type II. The favorable evidence of a link between the Veteran's military service and her currently diagnosed diabetes consists solely of the Veteran's assertions.  The Veteran is entirely competent to report her symptoms both current and past of which may be relevant to diabetes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, she has presented no probative clinical evidence of a direct nexus between her current diabetes and her military service. 

While the Veteran is competent to report what she has experienced, she is not competent to offer an opinion on a complex medical question.  Jandreau, supra. The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms of diabetes directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of her diabetes.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find her contention with regard to a medical nexus between her diabetes and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

In addition, there is no evidence that the Veteran's current disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  As previously noted, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 does not apply to ACDUTRA or INACDUTRA service.  Smith, supra; Acciola, supra; Mercado-Martinez, supra; Paulson, supra.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has seemingly alleged a continuity of symptomatology.  However, the Board finds that the credibility of these allegations is in question, due to the previously discussed medical records. 

To the extent that the Veteran has implied a continuity of symptomatology in asserting that her diabetes has continued since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the previously discussed medical records which indicate the Veteran was not diagnosed with diabetes until between approximately 2003 and 2005.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Other than her lay assertions, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of diabetes prior to 2003.

Although the Board is sympathetic to the Veteran's claim, the requirements for entitlement to service connection for diabetes are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's diabetes to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed diabetes onset years after separation from service and is not directly related to her active duty military service, or any period of ACDUTRA.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.  As such, the preponderance of the evidence is against the claim for service connection for diabetes.
ORDER

Entitlement to service connection for diabetes mellitus.


REMAND

With respect to the Veterans service connection claims for a right foot condition and a right ankle condition, the Board finds that remand is necessary in order to ensure compliance with the Board's July 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Before readjudicating a claim that it has previously remanded, the Board must ensure compliance with the remand directives.).

The July 2014 Remand directed a VA examiner to provide an opinion as to the etiology of all diagnosed right foot and right ankle disabilities.  The examiner(s) was instructed to provide an opinion as to whether it is "at least as likely as not" that each disability was directly related to the Veteran's military service, to include an injury incurred during INADUCTRA service on May 8 and 9, 2006.  At a July 2015 VA examination, the Veteran was diagnosed with hammer toes, hallux valgus, plantar fasciitis, and degenerative arthritis of the right foot, in addition to chronic right ankle sprain.  

The examiner provided the requested opinions, however with respect to the Veteran's hallux valgus, hammertoe, and degenerative arthritis of the right foot the examiner seemed to focus on the May 8 and 9, 2006 injury, and did not address the entirety of the Veteran's military service.  For both conditions, the examiner explained that they were present "at time of injury so could not have been caused by it."  The examiner did not address whether they could be linked to prior active duty military service, and in doing so, failed to address the Veteran's lay assertions.  While the examiner's opinion with respect to plantar fasciitis did not seemingly focus on the INACDUTRA injury, the rationale provided was minimal.  As a result, a new opinion is necessary.

With respect to the examiner's opinion regarding the Veteran's chronic right ankle sprain, the examiner's rationale states that documentation contradicts how the injury occurred.  The Veteran reported that it occurred during physical training, however the examiner states that medical evidence documents that the Veteran had been experiencing pain in the right foot since May 2006 when she slipped from the steps.  Given that the documented injury while on INACDUTRA occurred in May 2006, the Board finds that a clarifying opinion is necessary in order to address whether the documented slip from the steps could have been related to the May 2006 INACDUTRA injury.

Finally, the Board notes that the examiner was instructed to provide opinions with respect to secondary service connection for each diagnosed condition.  The examiner has done so and the Board finds these opinions to be adequate.  However, as a result  of a new opinion being necessary with respect to direct service connection, has instructed that new secondary opinions also be issued.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed right foot and ankle disabilities.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

All indicated tests and studies should be conducted.  It is imperative that the Veteran be given appropriate notice of the scheduled examination and documentation of this should be place in the claims file.  It is also imperative that the claims file be made available to the examiner in connection with the examination. 

The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Following examination, the examiner is requested respond to the following:

(a) As to each right foot and ankle disability identified on examination and in the record opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or aggravated (permanently worsened beyond normal progression) by event or injury during the Veteran's active service or injury during INACDUTRA service on May 8 and 9, 2006. 

The examiner should appropriately address the Veteran's lay contentions and refer to the entirety of the Veteran's military service, and not focus entirely on the May 8 and 9, 2006 INACDUTRA records.

(b) As to each right foot and ankle disability identified on examination and in the record opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability is either proximately due to, or alternatively, permanently aggravated by any of the Veteran's service-connected disabilities.  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's right foot and/or ankle disability before the onset of aggravation.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


